Per Curiam.
Assuming that the petitioner’s service in the office of the Public Service Commission from April 20, 1914, to November 7, 1919, should be credited as service rendered to the city of New York under section 139 of the Public Service Law (as amended by chapter 844 of the Laws of 1934), the petitioner’s resignation on November 7, 1919, terminated this period of service (Matter of Marcus v. Ingersoll, 266 N. Y. 359). Rule 5, section 11, of the Rules of the Municipal Civil Service Commission is not available to the petitioner for the reason that he did not receive a permanent appointment in the competitive class until March 16, 1921, more than one year after the date of resignation. His appointment on October 18, 1930, made “ provisionally ” and “ pending competitive examination ” in the office of the president of the borough of Queens, gives him no “ preference of retention over those higher in eligibility for original permanent appointment.” (Koso v. Greene, 260 N. Y. 491.)
Moreover, the petitioner was not reinstated in his former position even on March 16," 1921, but as the result of competitive examination was then appointed to a new position not connected with his previous service.
The order should be reversed, with twenty dollars costs and disbursements, and the motion denied.
Present — Mabtin, P. J., Mebbell, O’Malley, Townley and Untebmyeb, JJ.
Order reversed, with twenty dollars costs and disbursements, and motion denied.